UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 13, 2012 LITHIUM TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-10446 13-3411148 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 10379B Democracy Lane, Fairfax, Virginia (Address of Principal Executive Offices) (Zip Code) Our telephone number, including area code: (571) 207-9058 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of us under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement Lithium Technology Corporation Sells Stake in Production JV to Enersys and Continues Cooperation See press release dated as of August 13, 2012. Item 9.01Financial Statements and Exhibits 99.1 Press Release dated August 13, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, we have duly caused this report to be signed on our behalf by the undersigned hereunto duly authorized. Date:August 14, 2012 LITHIUM TECHNOLOGY CORPORATION (Registrant) By: /s/Martin Koster Martin Koster Chief Executive Officer
